Order filed September 25, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00743-CV
                                    ____________

                          RAFAEL VELAZQUEZ, Appellant

                                            V.

                  THE BANK OF NEW YORK MELLON, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                         Trial Court Cause No. 1016653


                                       ORDER

       The notice of appeal in this case was filed August 13, 2012. To date, the filing fee
of $175.00 has not been paid. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before October 10, 2012. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM